Citation Nr: 0635312	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right ear disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel





INTRODUCTION

The veteran served on periods of active and inactive duty for 
training from 1976 to 1994, with one particular active duty 
period encompassing August 13-15, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.


FINDING OF FACT

The veteran does not have a right ear disability that is 
attributable to service.


CONCLUSION OF LAW

A right ear disability was not incurred or aggravated in the 
veteran's active or inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2004 and May 2006, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
He also was provided notice with respect to the initial 
disability rating and effective date elements of his claim.  
Although these notices were delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in July 2006, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159 
(2006).  Service medical and personnel records from the 
veteran's reserve duty have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim, and a medical opinion has been 
sought.

Service Connection

The veteran seeks service connection for a right ear 
disability, claimed as a tympanic membrane perforation, which 
he contends initially manifested while on training status in 
a reserve unit.  In order to establish service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Specifically with regard to reserve duty, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).

The veteran's service medical records confirm that on August 
14, 1993, he was issued a sick slip for "ears problems."  
The authorization form for treatment in a VA facility, dated 
on August 15, 1993, indicates that the veteran was on ACDUTRA 
at the time of the injury.  Subsequent medical evidence 
indicates that while on the firing range, a pistol shot was 
fired in close proximity to the veteran's right ear.  While 
the initial medical certificate indicated a diagnosis of 
tympanic perforation, a consultation confirmed only a right 
tympanic membrane retraction.  An audiological pathology 
report dated in February 1994 found hearing within normal 
limits and normal compliance of the tympanic membrane.  
Acoustic reflex activity, however, was absent.

Post-service treatment records have consistently shown 
hearing acuity within normal limits between 500 and 4000 Hz, 
the applicable range for the purpose of applying the laws 
administered by VA.  See 38 C.F.R. § 3.385 (2006).  One 
private treatment note indicates a thin atrophic retracted 
tympanic membrane perforation.  See report dated in March 
1997.  However, no other examination of the veteran's right 
ear has since confirmed this finding.  See VA exams in 
December 2001, August 2002, and June 2006; see also private 
examinations in September 2002 and February 2006.  A shallow 
retraction of the tympanic membrane was found in August and 
September 2002 (at VA and in a private facility).  Yet, no 
associated ear pathology was noted.  

The August 2002 VA ear disease examination included a claims 
file review.  The doctor indicated that the veteran's right 
ear condition was "excellent."  A tympanic membrane 
perforation had not been found, and he saw no relation 
between any current shallow retraction to the veteran's 
service.  Details of the service incident and subsequent 
treatment were not included in the report; therefore, it is 
unclear whether those records had been reviewed.

The June 2006 VA audio examination also found the veteran to 
have normal hearing, excellent speech recognition ability, 
and normal middle ear function.  The VA ear disease 
examination conducted the same day reviewed these findings, 
as well as the claims file, to include the veteran's service 
medical records and post-service private treatment records.  
After observing the tympanic membrane to be normal, without 
perforation, the examiner concluded that it was a normal ear 
exam.  He further opined that based on the record, there was 
no right ear disorder attributable to the firing incident in 
service.  

This June 2006 opinion is found to be both competent and 
credible.  The medical professional offered his opinion in 
conjunction with a review of the entire claims file, to 
include the veteran's treatment in service for what was 
initially believed to be a tympanic membrane perforation, as 
well as the findings of the current examination.  Although 
the veteran has submitted private treatment records as 
described above, none of these records included an opinion as 
to the etiology of any ear disability that the veteran may 
have.  Absent evidence to the contrary, the Board is not in a 
position to question this opinion.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted for a right ear disability.


ORDER

Entitlement to service connection for a right ear disability 
is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


